Citation Nr: 0924571	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-41 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
low back disability.

2.  Entitlement to an increased evaluation for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from September 1987 
to November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  In that decision, the RO reduced the 
evaluation assigned the service-connected low back disability 
from 20 to 10 percent disabling.  The veteran testified from 
the RO at a videoconference hearing before the Board in 
January 2006.  The Board remanded this case in July 2007 for 
further development.

As indicated above, the October 2004 rating decision reduced 
the evaluation assigned the low back disability.  The Veteran 
has consistently challenged this reduction in the assigned 
rating, and additionally argued that he is entitled to an 
evaluation even higher than 20 percent.  For this reason, the 
Board has characterized the issues on appeal as involving 
both the claim for restoration of the 20 percent rating, and 
the claim for an increased rating.

In an April 2009 statement, the representative requested 
consideration of service connection for the radicular 
symptoms the Veteran's purports to experience from his 
service-connected low back disorder.  The Board points out 
that those symptoms are more properly considered within the 
context of the increased rating claim before the Board.


FINDINGS OF FACT

1.  Evidence establishing improvement in the Veteran's low 
back disability was not of record at the time of an October 
2004 rating decision reducing from 20 percent to 10 percent 
the evaluation assigned the disability. 

2.  The Veteran's low back disability is not manifested by 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; by favorable ankylosis of the entire 
thoracolumbar spine, by separately ratable neurologic 
impairment, or by any episodes of intervertebral disc 
syndrome (IVDS).


CONCLUSIONS OF LAW

1.  The criteria for reduction of the Veteran's 20 percent 
rating for low back disability were not met at the time of 
the decision reducing that rating.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5237 
(2008).

2.  The criteria for an evaluation in excess of 20 percent 
for low back disability have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in January 2004, August 2007, and July 2008 
communications, including as to the effective date to be 
assigned any increase in rating, except as described below.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The claims were last readjudicated in a March 2009 
supplemental statement of the case.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board finds that the January 2004, August 2007 and July 
2008 correspondences essentially provided the type of notice 
required by Vasquez-Flores.  The former informed him that the 
evidence must show that his claimed disorder had become 
worse, and he was advised that he could submit evidence 
showing the claimed disorder had increased in severity.  He 
was informed that he could submit his own statement to this 
effect, and that the statement should address his symptoms, 
their frequency and severity, "and other involvement, 
extension and additional disablement caused by" his 
disorder.  In effect, the correspondence advised him that 
relevant evidence included that tending to show all aspects 
of disablement.  The August 2007 and July 2008 
correspondences specifically advised him concerning the 
importance of evidence demonstrating the impact on 
employment, although the letter did not address the impact on 
daily life.

Even assuming, however, that the above notice letters did not 
properly advise the veteran as to the effect of the worsening 
on his employment and daily life, the Board finds that he has 
demonstrated actual notice of the need for evidence showing 
such an effect.  In this regard, the record shows that in a 
December 2005 statement, the veteran addressed the impact of 
his back disorder on his employability.  At his January 2006 
hearing, he not only addressed the impact on employment, but 
also testified as to how the disorder impacted his daily 
life, including intimacy with his spouse, and reduction of 
recreation activities.  He had his spouse and a coworker 
submit corroborating statements.  The Board finds that the 
above statements and testimony demonstrate that he is well 
aware of the need for evidence showing the impact of his 
disorder on his daily life and employment.  Consequently, the 
Board finds that no prejudice flowed from the failure of the 
January 2004, August 2007 and July 2008 correspondences to 
provide such notice.  Neither the Veteran nor his 
representative has otherwise alleged or demonstrated any such 
prejudice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior caselaw imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful normally falls upon the 
party attacking the agency's determination).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that the 
veteran was afforded VA examinations in connection with his 
claims.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected low back disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, 21 Vet. 
App. at 509-10.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 20 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent evaluation 
where there are incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months. A 40 percent 
evaluation requires incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months. An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately under an 
appropriate diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.
 
Factual background

Historically, the Veteran underwent an L5 laminectomy in 
service with bilateral foraminotomies.

A July 1995 rating decision thereafter granted service 
connection for low back disability (described as 
spondylolisthesis status post decompression and fusion L4-
S1), assigning a 10 percent evaluation therefor.  In February 
2004, the RO increased the assigned evaluation to 20 percent, 
based on the report of a January 2004 VA examination.  In 
August 2004 the RO proposed to reduce the evaluation assigned 
the low back disability to 10 percent.  In October 2004, the 
RO effectuated the proposed reduction, and assigned the 
Veteran a 10 percent evaluation for his low back disorder 
effective January 1, 2005.  This 10 percent evaluation has 
remained in effect since that time.

The Veteran attended a VA examination in January 2004, at 
which time he reported experiencing daily low back pain, 
which was worse with prolonged standing or with lifting 
objects.  He reported that the pain would intermittently 
radiate to his lower extremities.  He also reported 
experiencing morning stiffness, and indicated that his low 
back symptoms were worse with twisting, bending, and turning 
motions, and with weather changes.  He reported wearing a 
back brace, but denied using any assistive devices.  He 
reported experiencing exacerbations of his low back problems 
once each week, with such episodes lasting up to a day, and 
indicated that his back tended to give out.  He reported 
working in a position requiring manual labor, and explained 
that in the past year he had lost about two weeks of work due 
to his back disorder.  

Physical examination showed that he used no assistive 
devices.  He evidenced a slight limp, and a slightly stooped 
posture.  There was low back tenderness, but no muscle spasm.  
Straight leg raise testing was negative.  His deep tendon 
reflexes were normal, and there was no muscle atrophy.  His 
strength and sensation were intact.  The Veteran was able to 
forward flex to 90 degrees before the onset of pain, backward 
extend to 25 degrees before the onset of pain, laterally bend 
to 25 degrees before the onset of pain, and rotate to 15 
degrees before the onset of pain.  No significant changes in 
motion were evident with repetitive motion testing.  X-ray 
studies demonstrated the presence of spondylolisthesis of L5 
on S1.

As already indicated, based on the above examination report, 
the RO increased the evaluation assigned the low back 
disorder to 20 percent.  In August 2004, the RO proposed to 
reduce the evaluation on the basis that the 20 percent rating 
was erroneously assigned based on certain rating criteria 
which had ceased to be effective prior to the date the 
Veteran filed his November 2003 claim for an increased 
rating.

On file are VA treatment records for 2003 to December 2008 
showing that the Veteran tended to be physically active, and 
that he was employed.  The Veteran complained of low back 
pain, and beginning in 2005 reported that it radiated and 
caused leg numbness.  No neurologic deficits were identified 
on clinical examination.  The records show he was prescribed 
a back support and that he exhibits some limitation of 
thoracolumbar motion with spasm, but without guarded 
movements.  His strength and gait were described as normal.  
His deep tendon reflexes ranged from 2+/4 to 3+/4.  X-ray 
studies demonstrated fusion of L5-S1 with anterior 
subluxation of L5 on S1 with narrowing of the disc space and 
developmental stenosis at L3 and L4.  In August 2008, he 
reported that his daily low back pain had impacted his work 
activities.  He denied any bowel or bladder problems.  He 
exhibited some limited motion with full strength.  The next 
month he injured his back at work while operating in a tight 
space.  Clinical examination showed that his back was tender.  
His gait was normal.  His deep tendon reflexes were 3+/4+.  
He was diagnosed as having sacroiliac joint inflammation with 
radiculopathy to the left leg.

In an August 2008 statement, a fellow employee of the Veteran 
indicated that he had seen the Veteran in pain when doing 
work.  He indicated that the Veteran had expressed fear that 
if their employer learned of his back problems, he might lose 
his job, and that although he had tried to find other 
employment, he never hears back from prospective employers 
once he discloses his back problems.  The employee also 
indicated that the Veteran confessed to hiding the purpose of 
his leave requests from his employer to prevent the employer 
from learning that the low back caused him so many problems.

In a September 2008 statement, the Veteran's spouse indicates 
that the Veteran's leg goes numb and that the Veteran 
experiences back pain.  She indicates that their intimacy is 
almost gone, and that the Veteran hides from his employer the 
reasons for taking leave.

In statements on file and during his hearing, the Veteran 
contends he has applied for other jobs, but never hears back 
from potential employers after telling them about his back 
disorder.  He indicated that he finds it difficult to hold 
his children because of the back disorder.  He testified that 
he lost about 185 hours of work in the prior year, and also 
testified that the low back disorder had affected his 
recreational activities.

The Veteran attended a VA examination in January 2009, at 
which time he complained of radiating pain with standing.  He 
indicated that the pain was aggravated by lifting, climbing 
ladders, bending, and prolonged sitting, and he indicated 
that those symptoms had increased the difficulty of doing his 
job.  He also reported that his low back disorder had 
affected intimacy with his spouse, and caused him problems 
with doing chores.  Physical examination showed that his gait 
and posture were normal.  He used no assistive devices.  His 
deep tendon reflexes were 1/4 in the ankles, but sensation 
was intact and his strength was full.  There was tenderness 
to palpation.  He was able to forward flex to 60 degrees 
before the onset of pain (and to 86 degrees after repetitive 
motion testing); backward extend to 20 degrees before the 
onset of radiating pain (and to 15 degrees with repetitive 
motion testing); laterally flex to the right to 15 degrees 
before the onset of pain (with no change on repetitive motion 
testing); left laterally flex to 25 degrees before the onset 
of pain (and to 15 degrees with repetitive motion testing); 
rotate to the right to 60 degrees (and to 45 degrees with 
repetitive motion testing); and rotate to the left to 55 
degrees (and to 45 degrees with repetitive motion testing).  
No neurologic abnormalities were evident, other than the 
decreased ankle reflexes, and the examiner noted the absence 
of any recent history of incapacitating episodes of IVDS.  
The examiner also noted that there was no additional 
functional loss due to pain, weakness, lack of endurance, or 
fatigue, flare ups or incoordination.  The report of a lumbar 
myelogram showed stable fusion at L5-S1, with some 
anterolisthesis of L4 on L5.  There was a broad ventral 
external defect without spinal stenosis, and mild ventral 
extradural defects without significant spinal narrowing at 
L2-L3 and L3-L4.  A computed tomography scan additionally 
noted moderate bilateral neuroforaminal encroachment at L4-
L5.

Analysis

A.  Reduction

The Board notes that due process considerations have been 
complied with in regard to the reduction in this case.  See 
38 C.F.R. § 3.105(e).

The Board also notes that the RO, in the August 2004 proposal 
to reduce the assigned evaluation, informed the Veteran that 
the reduction was warranted because of clear and unmistakable 
administrative error on the RO's part, in that the February 
2004 adjudicator granted an increased rating using criteria 
which had ceased to be effective prior to the date of the 
Veteran's claim for an increased rating.  Importantly, 
however, the RO changed the basis for the reduction in the 
actual October 2004 rating decision, specifying that 
reduction was in fact warranted because of improvement shown 
in the low back disability.  The October 2004 notice letter 
also referred to improvement shown as the basis for the 
reduction.  Accordingly, this case involves application of 
the provisions of 38 C.F.R. § 3.344. 

With respect to whether the evidential requirements for 
reducing the evaluation have been met, the Board notes that 
the provisions of 38 C.F.R. § 3.344(a), regarding 
stabilization of disability ratings, are not for application, 
since the Veteran's 20 percent evaluation had not been in 
effect for a period of five years or more.  The 20 percent 
evaluation was in effect from November 5, 2003, until the 
reduction effective January 1, 2005.  See 38 C.F.R. § 
3.344(c); Brown v. Brown, 5 Vet. App. 413, 418 (1993).

Where a disability has not become stabilized and is likely to 
improve, reexaminations disclosing improvement, physical or 
mental, in this disability will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c).

The Board finds that the evidence of record at the time of 
the October 2004 rating decision did not warrant reduction of 
the evaluation assigned the Veteran's low back disability.  
In fact, the record shows that the examination which was the 
basis for the reduction is the same VA examination on which 
the increase to 20 percent was based.  The VA treatment 
records were not on file at the time of the rating decision 
reducing the assigned evaluation, but even if those records 
were constructively of record, see Bell v. Derwinski, 2 Vet. 
App. 611 (1992), they provided no findings on which a 
reduction in rating could be based.

As already noted, the RO did not ultimately reduce the 
assigned evaluation because of administrative error.  Rather, 
it reduced the evaluation on the basis of improvement shown.  
A reduction based on improvement shown must, however, be 
based on evidence other than the evidence on which the higher 
rating was assigned in the first place.  See Hohol v. 
Derwinski, 2 Vet. App. 169 (1992) (In addressing whether 
improvement is shown, the comparison point generally is the 
last examination on which the rating at issue was assigned or 
continued).  In this case, there was no evidence prior to the 
October 2004 rating decision on which the reduction could be 
based.  Consequently, improvement in the low back disability 
was not shown at the time of the October 2004 rating decision 
which reduced the evaluation assigned the low back 
disability.

Accordingly, the Board concludes that restoration of the 20 
percent evaluation for low back disability is warranted. 

B.  Increased rating

Based on the medical evidence on file, Board finds that an 
evaluation in excess of 20 percent for the Veteran's low back 
disorder is not warranted under any appropriate diagnostic 
code.  

Turning first to the General Rating Formula for Diseases and 
Injuries of the Spine, a 40 percent evaluation requires 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  The evidence clearly shows that his 
thoracolumbar spine retains motion in all excursions, and 
clearly is not ankylosed (despite the fusion of L4-S1 in 
service).  Moreover, even when functional loss due to pain 
and stiffness is considered, he is consistently able to 
forward flex to well beyond 30 degrees.  See Deluca v. Brown, 
8 Vet. App. 202 (1995).  A 40 percent evaluation therefore is 
not warranted.

In addition, the Veteran does not contend, and the evidence 
does not show that the Veteran experiences any incapacitating 
episodes of IVDS.  Given the absence of evidence showing that 
the veteran was prescribed bed rest for incapacitating 
episodes of IVDS totaling at least 4 weeks in duration during 
any year, the Board finds that a 40 percent evaluation for 
such incapacitating episodes is not warranted.

The Board notes that the General Rating Formula for Diseases 
and Injuries of the Spine requires the separate evaluation of 
associated objective neurologic abnormalities.  The evidence 
does not demonstrate that the Veteran has any significant 
neurological component to his low back disorder for which a 
separate rating is warranted.  Although diagnostic studies 
document disc protrusions at several levels in the spine, and 
the Veteran now reports radiating pain and lower extremity 
numbness, straight leg raise testing was consistently 
negative, he retains his ankle reflexes, and his treating and 
examining physicians have specifically noted the absence of 
neurologic impairment.  In fact, although he presented with 
complaints in 2008 which his treating clinicians suggested 
was left radiculopathy, when examined by VA shortly 
thereafter, no such findings were made.  The Veteran denies 
any bowel or bladder dysfunction, and although intimacy with 
his spouse is reported, he does not contend and the evidence 
does not show that he is actually impotent.

In short, there is no evidence of any significant 
neurological impairment associated with the low back 
disorder.  Consequently, there is no basis on which to 
separately evaluate any neurologic manifestations of the low 
back disorder for any period involved in this appeal.  See 
generally, 38 C.F.R. § 4.124, Diagnostic Code 8520 (200). 

Accordingly, the Board concludes that a rating in excess of 
20 percent for low back disability is not warranted. 38 
C.F.R. § 4.3.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  Although the Veteran contends that he 
loses between 2 and 3 weeks of work in a year on account of 
his back disorder, and believes that his employer would take 
adverse action if it were known how much leave was actually 
for the purpose of taking care of the low back, the Veteran 
has remained employed for a number of years, and has not 
adduced any evidence that his employment has been, or would 
be impacted adversely by his low back disorder.  Although he 
contends he lost about 185 hours of work on account of his 
back disorder, the Board points out that significant impact 
on work activities is contemplated by a schedular 20 percent 
evaluation.  In addition, though the Veteran apparently does 
not hear back from prospective employers after disclosing the 
presence of his back disorder, he does not allege that he has 
ever actually learned that his low back disorder was a factor 
in any decision not to hire him.
 
In short, the Board finds that the Veteran's low back 
disorder is not productive of marked interference with 
employment as to require referral for consideration of an 
extraschedular evaluation.  The Board again points out that 
the assignment of a 20 percent evaluation in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  In addition, there is no evidence that his low 
back disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board lastly has reviewed the evidence on file and 
concludes that the underlying level of severity for the 
Veteran's low back disorder has remained no more than 20 
percent during the course of his appeal.  For the reasons 
enumerated above, and because there is no indication of 
greater disability than that described above during the 
course of the appeal, a higher rating is not warranted for 
any time since he filed his claim for an increased rating in 
November 2003.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).


ORDER

The 20 percent rating for low back disability is restored, 
effective the date of the reduction. 

Entitlement to an evaluation in excess of 20 percent for low 
back disability is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


